Citation Nr: 0902668	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  04-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disorder, currently evaluated 
40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by: 	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 2001 to May 2002.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which granted service connection for 
degenerative disc disease and assigned a 10 percent 
disability rating.  The January 2003 rating decision also 
denied the veteran's claim of entitlement to TDIU.  

In June 2004, the RO increased the veteran's service-
connected lumbar spine disability to 40 percent disabling.  
The veteran and his representative indicated continued 
dissatisfaction with this rating in subsequent 
correspondences to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing which was conducted in Washington, D.C. in 
September 2004.  A transcript of the hearing is associated 
with the veteran's VA claims folder.
 
In July 2005 and March 2006, the Board remanded both claims 
for additional evidentiary and procedural development.  Such 
was accomplished, and in July 2008 the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claims.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.


Referred issues

In an October 2005 statement, the veteran indicated that "I 
have been diagnosed with manic disorder as a result of my 
injury or service."  It appears that he is raising a claim 
of entitlement to service connection for a psychiatric 
disability on a direct and/or secondary basis.  Additionally, 
the veteran's representative has argued for assignment of a 
temporary total disability rating under 38 C.F.R. § 4.30 
based on convalescence due to back surgery.  See the February 
10, 2006 Post-Remand Brief.  Those issues have not yet been 
addressed by the RO, and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
lumbar spine disorder is currently manifested by pain and 
severe limitation of motion with occasional muscle spasm.

2.  The evidence does not show that the veteran's service-
connected lumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The veteran's sole service-connected disability is the 
lumbar spine disability, rated 40 percent disabling.  

4.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected lumbar spine 
disability, alone, renders him unable to secure or follow a 
substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the service-connected lumbar spine disorder are 
not met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

3.  The criteria for TDIU have not been met, including on an 
extraschedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected lumbar spine 
disorder warrants a higher disability rating than the 
currently-assigned 40 percent.  He also seeks TDIU.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in July 2005 and March 2006.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to 
provide additional notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) as well as obtain the veteran's 
Social Security Administration (SSA) records, updated VA 
outpatient records and the veteran's VA Vocational 
Rehabilitation folder.  The AOJ was then to readjudicate the 
claims.  

In April 2006, the AMC sent the veteran a VCAA letter 
complying with the Board's remand instructions.  His SSA 
records, updated VA outpatient records and VA Vocational 
Rehabilitation folder were subsequently associated with the 
claims folder.  The AMC subsequently readjudicated the claims 
in the July 2008 SSOC.

Thus, the Board's remand instructions have now been complied.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated October 
18, 2002, August 20, 2003 and August 20, 2004, as well as an 
additional letter from the AMC dated April 6, 2006 which was 
issued subsequent to the Board's remand.  These letters 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  The veteran was specifically advised in the April 
2006 letter that his SSA records and records from the Topeka 
VA Medical Center (VAMC) and the Heartland West VA outpatient 
clinic had been associated with the claims folder.  

The veteran was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the October 
2002 and April 2006 letters were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and those 
letters asked that the veteran complete this release so that 
VA could obtain these records on his behalf.  
The VCAA letters also informed the veteran that for records 
he wished for VA to obtain on his behalf he must provide 
enough information about the records so that VA can request 
them from the person or agency that has them.  

Additionally, the April 2006 letter specifically advised the 
veteran that in order to be assigned an increased disability 
rating the evidence must show "that your service-connected 
disability has gotten worse.  See the April 6, 2006 letter at 
page 6; see also the August 20, 2003 letter at page 3.  The 
August 2004 and April 2006 letters also informed the veteran 
that in order to be awarded TDIU the evidence must show 
"that your service-connected disability or disabilities are 
sufficient, without regard to other factors, to prevent you 
from performing the mental and/or physical tasks required to 
get or keep substantially gainful employment."  See the 
April 6, 2006 letter at page 7; see also the August 20, 2004 
letter at page 6.  

In the August 2004 and April 2006 letters, the veteran was 
specifically notified to describe or submit any additional 
evidence which he thought would support his claim.  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the April 6, 2006 letter at page 
2; see also the August 20, 2004 letter at page 2.  This 
request complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.



Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
Pursuant to the Board's remand instructions, the veteran 
received notice as to elements (4) and (5), degree of 
disability and effective date, in the above-referenced April 
2006 letter. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with VCAA notice through the October 
2002, August 2003, August 2004 and April 2006 VCAA letters, 
and his claims were readjudicated in the July 2008 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his claims as 
contemplated in the recent Vazquez decision.  However, the 
essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate his claims.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran has submitted argument which specifically referenced 
symptoms listed under the Diagnostic Codes utilized in rating 
his claims and made specific argument as to how his 
disability had increased in severity and the effect that 
increase had on his employment and daily life.  See, e.g., 
his August 6, 2003 notice of disagreement and his June 2004 
substantive appeal.  Moreover, the veteran and his 
representative discussed the reasons he met the evidentiary 
burdens necessary to allow for the grant of his increased 
rating claim during the September 2004 hearing.  See the 
September 2004 hearing transcript, page 20.  It is therefore 
clear that the veteran was aware of the applicable schedular 
standards.   

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the veteran's service medical treatment records, Social 
Security Administration (SSA) records, the veteran's VA 
Vocational Rehabilitation folder, reports of VA outpatient 
treatment, as well as reports of VA examinations of the 
veteran in September 2002, November 2002 and April 2004.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran testified before the undersigned in 
September 2004.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected intervertebral disc syndrome, currently 
evaluated 40 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The veteran has been provided with both the former and the 
current regulatory criteria.  The increased rating claim was 
readjudicated under the current schedular criteria in the 
June 2004 SOC.  The veteran has submitted written statements 
subsequent to the June 2004 SOC; they did not indicate that 
there was any additional information or evidence to submit.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

(i.)  The former schedular criteria

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurrent attacks with intermittent relief.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  Incapacitating episodes having a total 
duration of at least four weeks but less than 6 weeks during 
the past 12 months warrant a 40 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

This rating criteria was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.

(ii.)  The current schedular criteria

The current schedular  rating criteria instructs to evaluate 
intervertebral disc syndrome  either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5243 [intervertebral disc syndrome].



A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (in pertinent part)

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

Analysis

The veteran seeks a disability rating in excess of the 40 
percent for his service-connected lumbar spine disorder.  

Assignment of diagnostic code

The veteran's service-connected lumbar spine disorder is 
rated under the former Diagnostic Code 5293 and current 
Diagnostic Code 5243 [intervertebral disc syndrome]. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

The medical evidence indicates the presence of symptoms 
compatible with a diagnosis of intervertebral disc syndrome.  
Specifically, a September 2005 MRI report notes an "annular 
tear with small left paracentral disc protrusion, impinging 
left S1 nerve root."  Additionally, VA outpatient records 
indicate the presence of muscle spasms.  Diagnostic Code 5293 
[intervertebral disc syndrome] is therefore applicable to the 
veteran's claim.

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2008).  

As explained above, the veteran's service-connected lumbar 
spine disability is consistent with intervertebral disc 
syndrome, so both the General Rating Formula for Diseases and 
Injuries of the Spine and the  Formula for Rating 
Intervertebral Disc Syndrome are for potential application.

Schedular rating

(i.)  The former schedular criteria

As was discussed in the law and regulations section above, 
under the former version of the rating schedule to warrant a 
60 percent disability rating on the basis of intervertebral 
disc syndrome, the evidence must show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  Sixty percent is 
the maximum disability rating under Diagnostic Code 5293.

As for characteristic pain, it appears from the objective 
medical evidence of record that there is, to say the least, a 
strong suspicion of exaggeration of symptomatology among the 
veteran's health care providers.  

Specifically, in a December 2005 VA outpatient record, an 
orthopedist referred to the veteran's "profound 
noncorrelating pain behavior on the discography and the fact 
that his symptoms do not correlate well clinically with any 
particular level of the spine."  

In September 2005 the veteran "came into the ER standing 
near straight.  He then walked slightly bent over and 
requested to lay on the floor because he could not sit.  . . 
. He was at the AODdesk bent front ward attempting to stretch 
back.  He the[n] sat on the edge of the chair with his feet 
stretched out in front to get signed in.  Pain expressed as 
10/10."  An additional VA outpatient record dated in 
September 2005 notes that the veteran "appear[s] comfortable 
although reports having severe back pain."  An October 2005 
VA outpatient note indicated the veteran "walks bent forward 
but is able sit and change positions with minimal 
grimacing."  

An April 2006 VA outpatient record notes the veteran was 
"changing position on to stomach, side lying, and to his 
back without difficulty."  A subsequent June 2006 VA 
outpatient record describes the veteran's lumbar spine 
disability as insignificant despite "extensive diagnostics 
and treatment for a dubiously significant low back pain."  

The medical evidence of record, taken together, portrays the 
veteran as having minimal if any pain, which he exaggerates 
when he perceives himself to be observes.  

The competent medical evidence similarly does not reflect 
demonstrable muscle spasm.  Despite the veteran's testimony 
as to continuous back spasms [see the September 2004 hearing 
transcript, page 16], prior September 2002, November 2002 and 
April 2004 VA examinations were all negative for the presence 
of such.  

Although muscle spasm was identified in VA outpatient records 
dated in April 2005, September 2005 and April 2006, the 
remainder of the VA outpatient records subsequent to these 
dates is negative for any findings of muscle spasm.  The 
medical does not comport with demonstrable muscle spasm with 
little intermittent relief, which is  required for assignment 
of a 60 percent rating.

An absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc have also not 
been identified.  While the veteran has routinely complained 
of severe pain radiating in the lower extremities, no 
specific neurologic impairment or resulting functional loss 
has been identified.  To the contrary, electromyography and 
nerve conduction studies conducted in April 2003 and August 
2004 were completely normal.  A June 2005 VA outpatient 
record demonstrates good strength in the lower extremities 
and sensation was intact.  Deep tendon reflexes were normal, 
equal and symmetrical and muscle strength in the toe 
extensors and flexors was normal.  A January 2006 VA 
outpatient note indicates receipt of a note from the 
veteran's neurosurgeon at Kansas University Medical Center 
from a visit in December 2005 in which "neurological exam is 
normal."  
An April 2006 VA outpatient record indicates deep tendon 
reflexes were normal.  

The Board is aware of an assessment of 0/4 deep tendon 
reflexes in a September 2005 outpatient treatment report; 
however, this isolated finding is far outweighed by the 
remainder of the medical findings, which are all pertinently 
negative. 

Moreover, despite the veteran's complaint in a September 2005 
VA outpatient record that "sometimes the low back burning 
makes him feel as though he needs to go to the bathroom," no 
foot drop or bladder or bowel dysfunction has been identified 
in the objective medical evidence.  Indeed, the veteran 
specifically denied bowel and bladder problems in June 2005 
and April 2006 VA outpatient records.  

The Board acknowledges the veteran's statements as to use of 
a TENS unit, and the fact that he presented to the November 
2004 VA examination using a cane to assist with ambulation.  
However, the Board has already extensively detailed the lack 
of credibility as to his pain presentation, which brings his 
need for these devices into question.  Significantly, during 
a January 2005 evaluation for SSA benefits the veteran 
ambulated with a normal gait and did not evidence any 
difficulty performing orthopedic maneuvers.  
  
In short, there is no objective medical evidence which 
suggests the veteran's lumbar spine disorder has met or 
approximated the criteria for pronounced intervertebral disc 
syndrome.  To the extent that the veteran himself has 
described severe pain and assorted neurological symptoms,  
the Board finds his statements to be incredible in light of 
the objective physical findings, as well as the observations 
of several medical professionals which indicate that the 
veteran is deliberately exaggerating his symptom 
presentation.   See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  

Accordingly, a disability rating in excess of the currently 
40 percent is not warranted under former Diagnostic Code 
5293.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 50 percent 
disability rating or higher under the General Rating Formula 
for Diseases and Injuries of the Spine, the veteran must show 
or ankylosis of the thoracolumbar spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  

During the most recent April 2004 VA examination, the veteran 
was able achieve 80 degrees of flexion, 10 degrees of 
extension, 25 degrees of right lateral flexion, 30 degrees of 
left lateral flexion and 30 degrees of rotation bilaterally.  
It is thus manifest that the veteran's lumbar spine is not 
immobile.  Accordingly, in the absence of ankylosis the 
veteran's service-connected lumbar spine disorder does not 
warrant a 50 or 100 percent rating under the General Rating 
Formula for Diseases and Injuries of the spine. 

Nor is the veteran entitled to an increased disability rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  Despite the veteran's 
contentions to the contrary, there is no indication in the 
objective medical evidence that the veteran has every 
experienced an "incapacitating episode", as defined by VA, 
as a result of the service-connected low back disability, let 
alone incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  No health care 
provider has prescribed bed rest.

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.  

With respect to the former schedular criteria, the Court has 
also held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as Diagnostic Code 5293, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under the current schedular criteria, as explained above, a 
schedular in excess of the currently assigned 40 percent 
rating is not available in the absence of ankylosis.  The 
medical and other evidence of record does not suggest that 
any loss of function caused by pain amounts to immobility of 
the lumbar spine.



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
lumbar spine disorder has not changed appreciably since the 
veteran filed his claim.  There are no medical findings and 
no other credible evidence which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a 40 percent disability 
rating was properly assigned for the entire period from the 
date of service connection, May 15, 2002.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  This matter was raised by the 
veteran's representative in the February 2006 Post-Remand 
Brief; accordingly, the Board will consider the issue.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Even accepting for the sake of argument the veteran's 
contention that his symptoms of constant debilitating pain 
constitute an exceptional disability picture and that the 
schedular evaluation is somehow inadequate, the Board notes 
that referral for extraschedular remains unwarranted as the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  With respect to hospitalization, 
the veteran underwent lumbar spine surgery in October 2004 
and is seeking benefits pursuant to 38 C.F.R. § 4.30 for 
such.  This sole hospitalization over the appellate period 
manifestly does not constitute "frequent periods of 
hospitalization" sufficient to warrant assignment of an 
extraschedular rating.

Turning to marked interference in employment, there is no 
indication, aside from the veteran's statement that he is 
"100 percent" disabled, that there has been marked 
interference in the veteran's employment due to the service-
connected lumbar spine disability beyond that contemplated in 
the schedular criteria.  As has been discussed above, the 
objective manifestations of the veteran's disability amount 
to some limitation of motion, possibly voluntary.  The Board 
has discounted as incredible the veteran's reports of 
excruciating pain in light of his lack of pain behavior when 
he believes that he is not being observed.

While employment may be made more difficult by the veteran's 
disability, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  
Any occupational impairment is specifically contemplated in 
the 40 percent rating which is currently assigned.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The Board therefore determines that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected lumbar spine disorder.  
The benefit sought on appeal is accordingly denied.


2.  Entitlement to TDIU.

Pertinent law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2008).
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).


Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).  

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

Schedular basis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained immediately below, in 
this case only the extraschedular basis need be considered.

The veteran is service-connected for the lumbar spine 
disorder, rated 40 percent disabling.  There are no other 
service-connected disabilities.  Accordingly, as the sole 
service-connected disability is not ratable at 60 percent or 
more, he does not meet the criteria for consideration of TDIU 
on a schedular basis.  See 38 C.F.R. § 4.16(a) (2008).



Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).

The veteran's employment history reflects that he previously 
held jobs as a housekeeper and computer technician.  He 
contends he has been unemployed since his separation from 
service in May 2002, and that he has "been turned down for 
jobs by almost every company . . . My work rejection was 
based solely on my health and work restrictions."  See the 
veteran's undated statement, received at the RO on March 10, 
2004.  He further testified that he was turned down for a job 
with the United States Department of Homeland Security 
because of his spine disability (see the September 2004 
hearing transcript, page 8) and that he was unable to sustain 
a job obtained in May 2004 because of his severe back spasms.  
See the August 24, 2004 Statement in Support of Claim.

However, as has been discussed above no medical evidence has 
suggested that the veteran's service-connected back 
disability, alone, markedly interferes with his employment.  

The veteran reported to the September 2002 VA examiner that 
he was a student and was "unemployable because he is unable 
to lift more than 10 pounds.  Reports that when he tries to 
pick up anything more than 10 pounds he has back spasms.  
Reports that he cannot carry books to and from class.  
Reports that he has to drive from spot to spot through t[he] 
campus to find close parking.  Reports that he is only able 
to wear sandal-type shoes due to tingling in the front of his 
feet that is constant."  However, despite the veteran's 
reports and after physical examination, the examiner gave no 
indication that the veteran was completely unemployable due 
to his service-connected lumbar spine disability.  

The November 2002 VA examiner indicated that the service-
connected lumbar spine disability "causes restriction in 
lifting, walking and posture which correspondingly restricts 
his employment opportunities."  These restrictions were 
confirmed in a March 2004 VA outpatient note.  However, 
neither report indicated that  the veteran was unable to 
secure and follow a substantially gainful occupation as a 
result of the service-connected disability; instead, these 
reports indicated that, with certain precautions, the veteran 
is indeed capable of employment.  

The April 2004 VA examiner, specifically noting that the 
veteran's initial presentation was "less than honest" and 
after reviewing the above-referenced March 2004 VA outpatient 
note indicating restriction in activity, made no finding that 
the veteran was unemployable due to the service-connected low 
back disability.

There are additional evaluations of the veteran's 
employability in the file.

In response to the veteran's claim for Vocational 
Rehabilitation benefits, an Individualized Written 
Rehabilitation Plan (IWRP) was completed in August 2002.  The 
veteran was provided 48 months of educational assistance and 
the program goal was "to obtain and maintain employment in 
the engineer[ing] field."  This determination, if anything, 
is indicative of the veteran's ability to train for or obtain 
a suitable job in the future.

Review of the veteran's SSA determination reflects that the 
veteran wanted a statement from a physician, J.W.H., that he 
was "completely unemployable," and  that Dr. J.W.H. "did 
not believe that [was] true."  See the May 2005 SSA Order of 
Dismissal and Decision, page 10.

The veteran has testified that he is provided special 
accommodations for test-taking, which was confirmed in a 
January 2006 statement from his university.  See the 
September 2004 hearing transcript, pages 17-18.  However, the 
fact that the veteran needs to stretch his back after 20 
minutes of testing does not reflect his complete 
unemployability.  

Finally, the Board acknowledges that the veteran has been in 
receipt of SSA benefits for his back disability since 
September 2005.  However, the Board is not bound by SSA's 
findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991) [VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA]; see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a 
SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim].  
Significantly, the veteran's non service-connected history of 
a manic disorder was listed as a secondary diagnosis 
affecting the veteran's employability. 

To the extent the veteran argues that his service-connected 
lumbar spine disability is causing his claimed 
unemployability, it is now well settled that law persons, 
such as the veteran, are not competent sources of medical 
evidence. See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions] 

In short, the medical and other evidence of record indicates 
that the veteran's lumbar spine disability is productive of 
symptoms which can be said to interfere with his 
employability.  However, the evidence does not demonstrate 
that the service-connected lumbar spine disability, alone, 
renders him unable to secure or follow a substantially 
gainful occupation.  

Considering the above evidence, the Board does not find that 
the veteran's lumbar spine disability causes interference 
with employment which is sufficient to warrant referral for 
consideration of an extraschedular rating.  Moreover, as 
detailed in the extraschedular rating discussion for the 
veteran's increased rating claim, there is no evidence of an 
exceptional or unusual clinical picture, or of any other 
factor which would allow for the assignment of an 
extraschedular rating such as frequent hospitalizations.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to an increased rating for the service-connected 
lumbar spine disorder is denied.
 
Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


